





CITATION:
R. v.
Chevers
, 2011 ONCA 569



DATE: 20110901



DOCKET: C52421



COURT OF APPEAL FOR ONTARIO



Rosenberg, Gillese and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Christopher Chevers



Appellant



Kristin Bailey, for the appellant



Susan Ficek, for the respondent



Heard:
August 16, 2011



On appeal from the judgment of Justice R. Scott, of the
          Superior Court of Justice, dated February 6, 2009.



ENDORSEMENT



Introduction

[1]

On February 6, 2009 Mr. Chevers was convicted of
    attempted murder and two other firearms offences.  The trial judge sentenced him to a global
    period of 15 years imprisonment less pre-sentence credit of 4 years, leaving a
    net sentence of 11 years to be served in prison.

[2]

Mr. Chevers was 24 years old when he committed the
    offences.   It is accepted that he has a
    troubled background and a criminal record with the most significant prior
    offence being the possession of a firearm in a vehicle.

[3]

Mr. Chevers argues that the trial judge committed three
    errors: (i) overemphasizing the infrequency of related crime in the community;
    (ii) taking judicial notice of a fact not shown in evidence; and (iii) the
    sentence was harsh and excessive.

Discussion

[4]

The trial judge emphasized the impact of the offence on
    the community and noted the prominence of deterrence and denunciation as the
    key sentencing principles in the circumstances.  In his reasons for sentence, the trial judge described the offences this
    way:

The facts here are alarming.  It calls for, because of the nature of the event
    and specifically the use of a handgun, greater sanctions for the benefit and
    welfare of our community and for the public interest.

Here we have a situation where Mr. Chevers, in an
    unprovoked, premeditated, cold-blooded manner, attempted to murder [the victim],
    and by mere chance, he missed: probably because he was using a 22 calibre
    weapon.

[5]

The trial judges reasons do not disclose any error and
    there is no reason for this court to intervene.  For several reasons, each of Mr. Chevers grounds of appeal must fail.

[6]

First, the trial judge was entitled to consider the
    harm to the community occasioned by the offence.  In doing so, he did not take improper
    judicial notice of questionable facts, but merely noted that crimes of this nature
    are not restricted to large urban centres.

[7]

Second, the trial judge acknowledged the relative youth
    of Mr. Chevers and the fact that a crushing sentence would void any hope of
    rehabilitation.  Ultimately, however, he
    was concerned with the nature of the offence and the use of the handgun,
    particularly given the weapons prohibition Mr. Chevers was under.

[8]

Finally, double digit prison sentences for attempt
    murder have been imposed in cases of planned executions involving the use of
    loaded firearms: see for example
R. v.
    Tan
, 2008 ONCA 574.

[9]

The 15 year sentence was appropriate in this case
    given:

·

the premeditation,

·

the use of a prohibited handgun,

·

the firing of two shots  one directly at the
    victims head,

·

Mr. Chevers prior criminal record  including
    possession of a prohibited/restricted firearm with ammunition, and,

·

the impact on the victim and on the
    community.

[10]

The limited mitigating factor of age was properly
    considered by the trial judge.

[11]

In the result, leave to appeal sentence is granted,
    although the appeal is dismissed.

M. Rosenberg J.A.

E.E. Gillese J.A.

H.S. LaForme J.A.


